DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	1. The amendments filed 12/2/2022 have been entered. The finality of the previous office action has been withdrawn. The previous specification objections and 35 USC 112 rejections have been withdrawn due to Applicant’s amendments. The previous Double Patenting rejections have been withdrawn due to the filing of a Terminal Disclaimer or Applicant’s arguments, except for those maintained below. 
Claim Objections
2. Claim 11 is objected to because of the following informalities:  
Claim 11, “a diameter of the inlet” should read “[[a]] the diameter of the inlet” to clear the antecedent basis issue. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, 10-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sharpe (US PGPUB 20030106858) in view of Thode (US Patent 5914416).
Regarding claim 10, Sharpe’s embodiment of figure 6 teaches a dirt separator for a vacuum cleaner (fig. 6 and paragraph 0053), the dirt separator comprising: 
a chamber (See Sharpe’s annotated fig. 6 below) having an inlet through which dirt-laden fluid enters the chamber (See Sharpe’s annotated fig. 6 below), and an outlet through which cleansed fluid exits the chamber (See Sharpe’s annotated fig. 6 below); and 

    PNG
    media_image1.png
    552
    853
    media_image1.png
    Greyscale

a perforated barrier of metal mesh 27 located at the outlet (see Sharpe’s annotated fig. 6 below), the perforated barrier being arranged to rotate about a rotational axis (paragraph 0053; See Sharpe’s annotated fig. 6 below) and comprising holes through which the cleansed fluid passes (“perforated barrier of metal mesh 27”, [0053]), 

    PNG
    media_image2.png
    511
    1042
    media_image2.png
    Greyscale

wherein a wall of the chamber (see Sharpe’s annotated fig. 6 below)  is moveable between an open position and a closed position (paragraph 0055, detachable nozzle portion 22 can be detached from the main portion 21 of the handheld vacuum to remove particles from the nozzle portion and then re-fitted to the main portion for re-use. Therefore, the wall is moveable between an open position and a closed position), and the inlet is defined by an end of an inlet  duct (see Sharpe’s annotated fig. 6 below) attached to and moveable with the wall (When the detachable nozzle portion 22 is removed, the inlet duct and the wall of the chamber are also removed).  

    PNG
    media_image3.png
    516
    822
    media_image3.png
    Greyscale

Sharpe’s embodiment of figure 6 does not teach a disc located at the outlet, the disc being arranged to rotate about a rotational axis; wherein a separation distance between a center of the inlet and a center of the disc is no greater than a diameter of the inlet.
However, Sharpe’s embodiment of figure 4 teaches a disc located at the outlet (see Sharpe’s annotated fig. 4 below), the disc being arranged to rotate about a rotational axis [0049].

    PNG
    media_image4.png
    494
    750
    media_image4.png
    Greyscale

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharpe’s embodiment of figure 6 to incorporate a disc shaped filter member teaching from Sharpe’s embodiment of figure 4 to provide a dirt separator for a vacuum, wherein a rotating filter disc is located at the chamber outlet. Specifically, it would have been obvious to modify the shape of Sharpe’s perforated barrier 27 of Sharpe’s embodiment of figure 6 from a “dome-shaped” barrier to a “disc-shaped” barrier, wherein the disc-shaped barrier is flat. Doing so would have been a simple substitution of one known shape of a rotating perforated filter member for another known shape of a rotating perforated filter member to obtain the predictable result of filtering the dirt-laden incoming fluid. 
Sharpe, as modified, does not explicitly teach wherein a separation distance between a center of the inlet and a center of the disc is no greater than a diameter of the inlet.
	However, Sharpe’s embodiment of figure 4 also teaches wherein a separation distance between a center of the inlet and a center of the disc is no greater than a diameter of the inlet (see Sharpe’s annotated fig. 4 below).

    PNG
    media_image5.png
    638
    944
    media_image5.png
    Greyscale

	Additionally, Thode teaches a device for separating solid particles from a stream of gas. Specifically, in the embodiment of fig. 6, Thode teaches a suction tube opening 3’ (inlet) and a separation device 17. Thode teaches between the opening plane of the opening of the sleeve 22 and the suction tube opening 3’, there is a small space (col. 4, lines 45-48). Overall, Thode teaches wherein a separation distance between a center of the inlet (3’) and a center of the separation device (17’) is no greater than a diameter of the inlet (see Thode’s fig. 6 below). 

    PNG
    media_image6.png
    775
    572
    media_image6.png
    Greyscale

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sharpe (as modified) to incorporate the further teachings of Sharpe’s embodiment of fig. 4 and the teachings of Thode to provide wherein a separation distance between a center of the inlet and a center of the disc is no greater than a diameter of the inlet. Providing a shorter distance between the separation means and the inlet would effectively increase the volume of the collection area and prevent reentrainment of the dust in the air flow. 
	Regarding claim 2, Sharpe, as modified, teaches the claimed invention as rejected above in claim 10. Additionally, Sharpe, as modified, teaches wherein the outlet is located at or adjacent a top of the chamber (see Sharpe’s annotated fig. 6 below. When the handheld vacuum cleaner (of Sharpe) is maneuvered into the position shown in the annotated fig. 6 below, the outlet (of Sharpe) is located at a top of the chamber of Sharpe)), and the wall delimits a bottom of the chamber (see Sharpe’s annotated fig. 6 below. The chamber wall (of Sharpe) delimits a bottom of the chamber (of Sharpe)). 

    PNG
    media_image7.png
    830
    669
    media_image7.png
    Greyscale

	Regarding claim 3, Sharpe, as modified, teaches the claimed invention as rejected above in claim 2. Additionally, Sharpe, as modified, teaches wherein the bottom of the chamber is spaced axially from the top of the chamber (see Sharpe’s annotated fig. 6 below. The bottom of the chamber (of Sharpe) is spaced axially along the rotational axis  of the disc (of Sharpe) from the top of the chamber (of Sharpe)).   

    PNG
    media_image8.png
    763
    547
    media_image8.png
    Greyscale

Regarding claim 4, Sharpe, as modified, teaches the claimed invention as rejected above in claim 10. Additionally, Sharpe, as modified, teaches wherein the dirt-laden fluid entering the chamber is directed at the disc.  (see Sharpe’s annotated fig. 6 below. The dirt-laden fluid is directed at the disc)

    PNG
    media_image9.png
    375
    796
    media_image9.png
    Greyscale

Regarding claim 5, Sharpe, as modified, teaches the claimed invention as rejected above in claim 4. Additionally, Sharpe, as modified, teaches wherein the dirt-laden fluid entering the chamber is directed at a center of the disc (see Sharpe’s annotated fig. 6 above. The dirt-laden fluid is directed at the center of the disc).  
Regarding claim 6, Sharpe, as modified, teaches the claimed invention as rejected above in claim 10. Additionally, Sharpe, as modified, teaches wherein the inlet duct extends linearly within the chamber (fig. 6 (of Sharpe), the inlet duct (of Sharpe) extends linearly within the chamber (of Sharpe)).  
Regarding claim 7, Sharpe, as modified, teaches the claimed invention as rejected above in claim 10. Additionally, Sharpe, as modified, teaches wherein the chamber surrounds the inlet duct (fig. 6 (of Sharpe), the chamber (of Sharpe) surrounds the inlet duct (of Sharpe)).
  Regarding claim 11, Sharpe, as modified, teaches the claimed invention as rejected above in claim 10. Additionally, Sharpe, as modified, teaches wherein a diameter of the disc is greater than a diameter of the inlet (see Sharpe’s annotated fig. 6 below. The diameter of the disc is greater than the diameter of the inlet).  

    PNG
    media_image10.png
    494
    803
    media_image10.png
    Greyscale

Regarding claim 12, Sharpe, as modified, teaches the claimed invention as rejected above in claim 10. Sharpe, as modified, does not explicitly teach wherein the disc has a total open area greater than that of the inlet.  
However, it would have been obvious to a person having ordinary skill in the art before the effective fling date of the claimed invention to have modified the size and open area of the disc, including wherein the disc has a total open area greater than that of the inlet, in order to increase or decrease the pressure drop and/or air flow and strain on the motor. 
 Regarding claim 16, Sharpe, as modified, teaches the claimed invention as rejected above in claim 10. Additionally, Sharpe, as modified, teaches wherein the disc is formed of a metal (paragraph 0053 (of Sharpe), “perforated barrier of metal mesh (27)” teaches wherein the disc is formed of a metal).  
Regarding claim 17, Sharpe, as modified, teaches the claimed invention as rejected above in claim 10. Additionally, Sharpe, as modified, teaches wherein the dirt separator comprises an electric motor (fig. 6 (of Sharpe), electric motor 23 (of Sharpe)) for driving the disc about the rotational axis (paragraph 0053 (of Sharpe)).  
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sharpe (US PGPUB 20030106858) in view of Thode (US Patent 5914416), as applied to claim 10 above, and further in view of Korbinian (DE 19637431) (see Notice of References Cited from 6/8/2021 for attached translation).
Regarding claim 13, Sharpe in view of Thode teaches the claimed invention as rejected above in claim 10. Sharpe in view of Thode does not explicitly teach wherein the disc comprises an inner region surrounded by an outer region, a diameter of the inner region is no less than the diameter of the inlet, and the inner region has an open area less than that of the outer region.  
However, Korbinian teaches a pre-separator for a vacuum cleaning device having a perforated rotating plate 34. Additionally, Korbinian teaches wherein the disc comprises an inner region surrounded by an outer region (see Korbinian’s annotated fig. 2 below. The inner region is being interpreted as the non-perforated region underlying the annotated inner black circle. The inner region is being interpreted as having a relatively small width. The outer region is being interpreted as the perforated region.), and the inner region has an open area less than that of the outer region (As interpreted above, the inner region is non-perforated and the outer region is perforated. Therefore, the prior art teaches the inner region has an open area less than that of the outer region. .  

    PNG
    media_image11.png
    559
    516
    media_image11.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sharpe in view of Thode to incorporate the teachings of Korbinian to provide a disc as the separation means, wherein the disc comprises a non-perforated inner region surrounded by a perforated outer region. Specifically, it would have been obvious to incorporate Korbinian’s perforated rotating plate, wherein Korbinian’s perforated rotating plate is resized to fit within Sharpe’s vacuum cleaner. Doing so would have been a simple substitution for one known disc separating means (as taught by Korbinian) for another known disc separating means (as taught by Sharpe) to achieve the predictable results of separating dirt and debris from the air flow.
Sharpe, as modified, teaches a diameter of the inner region is no less than the diameter of the inlet (Sharpe, as modified, teaches Korbinian’s perforated disc is incorporated into Sharpe’s handheld cleaner. Sharpe, as modified, teaches the outer region of the non-perforated inner region is no less than the diameter of the inlet). 
Regarding claim 14, Sharpe, as modified, teaches the claimed invention as rejected above in claim 13. Additionally, Sharpe, as modified, teaches wherein, in the inner region, any holes comprise less than 10% of surface area of the inner region (Sharpe, as modified, teaches the inner region is non-perforated. Therefore, Sharpe, as modified, teaches wherein, in the inner region, any holes comprise less than 10% of surface area of the inner region).
Sharpe, as modified, does not explicitly teach in the outer region, holes comprise greater than 20% of surface area of the outer region.  
However, it would have been obvious to a person having ordinary skill in the art before the effective fling date of the claimed invention to have modified the size and open area of the disc, including wherein the holes comprise greater than 20% of surface area of the outer region, in order to increase or decrease the pressure drop and/or air flow and strain on the motor. 
Regarding claim 15, Sharpe, as modified, teaches the claimed invention as rejected above in claim 13. Additionally, Sharpe, as modified, teaches wherein the holes are formed in the outer region and the inner region is non-perforated (Korbinian’s disc was incorporated into Sharpe’s handheld vacuum cleaner. As interpreted above, the perforated outer region includes holes formed therein and the inner region is non-perforated).  
Claims 8, 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sharpe (US PGPUB 20030106858) in view of Thode (US Patent 5914416), as applied to claim 10 above, and further in view of Dimbylow (US PGPUB 20170079490).
Regarding claim 8, Sharpe, as modified, teaches the claimed invention as rejected above in claim 10. Additionally, Sharpe, as modified, teaches wherein the inlet duct extends through the wall (see Sharpe’s annotated fig. 6 below. The inlet duct (of Sharpe) extends through a wall of the chamber (of Sharpe))

    PNG
    media_image12.png
    544
    844
    media_image12.png
    Greyscale

Sharpe, as modified, does not explicitly teach an opposite end of the inlet duct is attachable to different attachments of the vacuum cleaner.  
However, Dimbylow teaches a hand vacuum cleaner 2 that is attachable to a cleaning tool 10 (fig. 4) or a wand 110 and a cleaner head 112 (fig. 6). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sharpe in view of Thode to incorporate the teachings of Dimbylow to provide a hand vacuum with a dirt-laden fluid inlet, wherein the inlet can be used to directly clean a surface or the inlet is attachable to different attachments of the vacuum cleaner. Doing so would increase the utility of Sharpe’s vacuum by allowing the vacuum to be used for different situations, such as, a ceiling cleaner or a floor cleaner. 
Regarding claim 9, Sharpe, as modified, teaches the claimed invention as rejected above in claim 10. Sharpe, as modified, does not explicitly teach wherein the wall pivots when moving between the open position and the closed position.  
However, Dimbylow teaches a hand vacuum cleaner 2 with a dirt collecting bin 38 and an end wall 26 [0029] (fig. 8). Additionally, Dimbylow teaches the end wall 26 is connected to a cylindrical outer wall 24 of the dirt collecting bin 38 via a pivot 40. The pivot 40 allows the end wall to be moved from a closed position, in which dirt is retained within the dirt collecting bin, to an open position, in which dirt can be removed from the dirt collecting bin [0030]. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sharpe in view of Thode to incorporate the pivot teaching of Dimbylow to provide a pivot connecting the detachable nozzle portion 22 (of Sharpe) and the main portion 21 (of Sharpe) so that the detachable nozzle portion can pivot between an open position and a closed position. Doing so would make it easier for the operator to reattach the nozzle portion once the accumulated dirt and debris is emptied. Additionally, including a connecting pivot would help prevent the detachable nozzle portion and the main portion from being inadvertently separated from each other and lost. 
Regarding claim 19, Sharpe, as modified, teaches the claimed invention as rejected above in claim 10. Additionally, Sharpe, as modified, teaches a vacuum cleaner (Sharpe fig. 6) comprising a handheld unit (Sharpe fig. 6), wherein the handheld unit comprises the dirt separator of claim 10 (see the above rejection of claim 10).
Sharpe, as modified, does not explicitly teach a stick vacuum cleaner comprising a handheld unit attached to a cleaner head by an elongate tube, wherein the elongate tube extends along an axis parallel to the rotational axis. 
However, Dimbylow teaches a hand held vacuum 2 which is attached to a cleaner head 112 by an elongate tube (wand 110), thereby forming a stick vacuum cleaner (fig. 6).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sharpe in view of Thode to incorporate the teachings of Dimbylow to provide a hand vacuum which can be selectively attachable to an elongate tube and cleaner head. Doing so would increase the utility of the vacuum by allowing the vacuum to be used for different situation, such as, a floor cleaner. 
Sharpe in view of Thode and further in view of Dimbylow teaches a stick vacuum cleaner comprising a handheld unit attached to a cleaner head by an elongate tube, wherein the elongate tube extends along an axis parallel to the rotational axis (Dimbylow fig. 6, the longitudinal axis of the wand 110 is parallel to the inlet axis. Because Sharpe in view of Thode was further modified to include the wand and cleaning head in a similar structural relationship as taught by Dimbylow, the longitudinal axis of the wand is parallel with the axis of Sharpe’s inlet duct. Sharpe’s inlet duct is coincident with the rotational axis. Therefore, the elongate tube extends along an axis parallel to the rotational axis).
Response to Arguments
4. Applicant's arguments filed 12/2/2022 have been fully considered but they are not persuasive.
Applicant argues the application has been amended to incorporate the previously indicated allowable subject matter of claim 10. However, the examiner now relies on Sharpe (US PGPUB 20030106858) in view of Thode (US Patent 5914416) to teach the language of claim 10. See the above rejection for more details. 
Double Patenting
5. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/638,023 in view of Sharpe (US PGPUB 20030106858) and Thode (US Patent 5914416). 
Instant Application 16/637,881
Copending Application 16/638,023
Claim 10 (Previously Presented): A dirt separator for a vacuum cleaner, the dirt separator comprising: 
1. A dirt separator for a vacuum cleaner, the dirt separator comprising:
a chamber having an inlet through which dirt-laden fluid enters the chamber, and an outlet through which cleansed fluid exits the chamber; and 
a chamber having an inlet through which dirt-laden fluid enters the chamber and an outlet through which cleansed fluid exits the chamber;
a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes, 
and a disc located at the outlet, the disc being arranged to rotate in a predetermined direction about a rotational axis, and comprising holes running from an upstream face to a downstream face through which the cleansed fluid passes,


Claim 1 of the copending application lacks wherein a wall of the chamber is moveable between an open position and a closed position, and the inlet is defined by an end of an inlet duct attached to and moveable with the wall, wherein a separation distance between a center of the inlet and a center of the disc is no greater than a diameter of the inlet.  
Sharpe teaches a hand held vacuum cleaner wherein a wall of the chamber is moveable between an open position and a closed position (paragraph 0055, detachable nozzle portion 22 includes a wall of the chamber and is moveable between an open position and a closed position), and the inlet is defined by an end of an inlet duct attached to and moveable with the wall (Sharpe teaches internal conduit 32 as an inlet duct. The internal conduit is attached to the detachable nozzle portion 22 and is moveable with the wall of the chamber).  It would have been obvious to a person having ordinary skill in the art to have modified the dirt separator recited in claim 1 of the copending application so that the wall of the chamber is moveable between an open position and a closed position, and the inlet is defined by an end of an inlet duct attached to and moveable with the wall, as taught by Sharpe, in order to empty the accumulated debris.
Claim 1 of the copending application in view of Sharpe lacks wherein a separation distance between a center of the inlet and a center of the disc is no greater than a diameter of the inlet.  
However, Sharpe’s embodiment of figure 4 also teaches wherein a separation distance between a center of the inlet and a center of the disc is no greater than a diameter of the inlet (see Sharpe’s annotated fig. 4 below).

    PNG
    media_image5.png
    638
    944
    media_image5.png
    Greyscale

	Additionally, Thode teaches a device for separating solid particles from a stream of gas. Specifically, in the embodiment of fig. 6, Thode teaches a suction tube opening 3’ (inlet) and a separation device 17. Thode teaches between the opening plane of the opening of the sleeve 22 and the suction tube opening 3’, there is a small space (col. 4, lines 45-48). Overall, Thode teaches wherein a separation distance between a center of the inlet (3’) and a center of the separation device (17’) is no greater than a diameter of the inlet (see Thode’s fig. 6 below). 

    PNG
    media_image6.png
    775
    572
    media_image6.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the further modification to incorporate the teachings of Sharpe and Thode to provide a disc as the separation means, wherein a separation distance between a center of the inlet and a center of the disc is no greater than a diameter of the inlet. Providing a shorter distance between the separation means and the inlet would effectively increase the volume of the collection area and prevent reentrainment of the dust in the air flow.
This is a provisional nonstatutory double patenting rejection.
Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 16/637,996 in view of Sharpe (US PGPUB 20030106858) and Thode (US Patent 5914416). 
Instant Application 16/637,881
Copending Application 16/637,996
Claim 10 (Previously Presented): A dirt separator for a vacuum cleaner, the dirt separator comprising: 

a dirt separator; and a stationary filter downstream of the dirt separator, wherein the dirt separator comprises:
a chamber having an inlet through which dirt-laden fluid enters the chamber, and an outlet through which cleansed fluid exits the chamber; and 

a chamber having an inlet through which dirt-laden fluid enters the chamber and an outlet through which cleansed fluid exits the chamber;
a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes, 

and a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes,
	Claim 19 (Currently Amended): A stick vacuum cleaner comprising a handheld unit attached to a cleaner head by an elongate tube, wherein the handheld unit comprises the dirt separator of claim 10, 
wherein the elongate tube extends along an axis parallel to the rotational axis.  

Claim 11 (Currently Amended): A stick vacuum cleaner comprising a handheld vacuum cleaner that comprises:
wherein the handheld vacuum cleaner is attached to a cleaner head by an elongate tube, the elongate tube extending along an axis parallel to the rotational axis.


Claim 11 of the copending application lacks wherein a wall of the chamber is moveable between an open position and a closed position, and the inlet is defined by an end of an inlet duct attached to and moveable with the wall, wherein a separation distance between a center of the inlet and a center of the disc is no greater than a diameter of the inlet.  
Sharpe teaches a hand held vacuum cleaner wherein a wall of the chamber is moveable between an open position and a closed position (paragraph 0055, detachable nozzle portion 22 includes a wall of the chamber and is moveable between an open position and a closed position), and the inlet is defined by an end of an inlet duct attached to and moveable with the wall (Sharpe teaches internal conduit 32 as an inlet duct. The internal conduit is attached to the detachable nozzle portion 22 and is moveable with the wall of the chamber).  It would have been obvious to a person having ordinary skill in the art to have modified the dirt separator recited in claim 11 of the copending application so that the wall of the chamber is moveable between an open position and a closed position, and the inlet is defined by an end of an inlet duct attached to and moveable with the wall, as taught by Sharpe, in order to empty the accumulated debris.
Claim 11 of the copending application in view of Sharpe lacks wherein a separation distance between a center of the inlet and a center of the disc is no greater than a diameter of the inlet.  
However, Sharpe’s embodiment of figure 4 also teaches wherein a separation distance between a center of the inlet and a center of the disc is no greater than a diameter of the inlet (see Sharpe’s annotated fig. 4 below).

    PNG
    media_image5.png
    638
    944
    media_image5.png
    Greyscale

	Additionally, Thode teaches a device for separating solid particles from a stream of gas. Specifically, in the embodiment of fig. 6, Thode teaches a suction tube opening 3’ (inlet) and a separation device 17. Thode teaches between the opening plane of the opening of the sleeve 22 and the suction tube opening 3’, there is a small space (col. 4, lines 45-48). Overall, Thode teaches wherein a separation distance between a center of the inlet (3’) and a center of the separation device (17’) is no greater than a diameter of the inlet (see Thode’s fig. 6 below). 

    PNG
    media_image6.png
    775
    572
    media_image6.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the further modification to incorporate the teachings of Sharpe and Thode to provide a disc as the separation means, wherein a separation distance between a center of the inlet and a center of the disc is no greater than a diameter of the inlet. Providing a shorter distance between the separation means and the inlet would effectively increase the volume of the collection area and prevent reentrainment of the dust in the air flow.
This is a provisional nonstatutory double patenting rejection.
Conclusion
6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723